Citation Nr: 1542023	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-46 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an abdominal aortic aneurysm, to include as secondary to service-connected heart disease.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from May 1961 to May 1967, including service in Vietnam.  He was awarded the Combat Infantryman Badge.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2014 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originates from a November 2011 rating decision of the RO in Louisville, Kentucky.

In April 2013, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In a decision dated in April 2014, the Board denied the claim on appeal.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in September 2014, pursuant to a Joint Motion for Partial Remand, the Veterans Court vacated that portion of the Board's April 2014 decision addressing this issue, and remanded it back to the Board for development consistent with the Joint Motion.  The Board's decision granting a total disability rating based on unemployability due to service-connected disability (TDIU) was not vacated.  

In January 2015, the Board remanded this appeal for additional evidentiary development and it has since been returned to the Board for further appellate action.  


FINDING OF FACT

An abdominal aortic aneurysm is not etiologically related to service or to a service-connected disability, and was not permanently worsened beyond natural progress by a service-connected disability.


CONCLUSION OF LAW

An abdominal aortic aneurysm was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection or service aggravation of an abdominal aortic aneurysm on the basis that it was caused or aggravated by his service-connected coronary artery disease/ischemic heart disease.  

By way of history, service connection has been established for ischemic heart disease/coronary artery disease as a condition presumptively related to herbicide exposure during the Veteran's service in Vietnam.  The Veteran sustained a myocardial infarction in February 2011 due to the service-connected coronary artery disease, and he was treated with a 5-vessel coronary artery bypass graft on February13, 2011.  Prior to the myocardial infarction, that condition had been asymptomatic.  

The Veteran was determined to have an abdominal aortic aneurysm in December 2010.  This was an incidental finding on an X-ray taken to diagnose the source of the Veteran's back pain.  The abdominal aortic aneurysm was treated that same month by endo-graft procedure (see VA examination report of July 2011).  

Service connection applies to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  

In its April 2014 decision, the Board found that the Veteran's abdominal aortic aneurysm was not (1) directly incurred in or etiologically related to service, (2) is not a chronic disease that is presumed to be related to service, (3) is not presumed to be related to herbicide exposure in service, and (4) was not caused by a service-connected disability, to include the service-connected ischemic heart disease/coronary artery disease.  The Board provided its reasons and bases from these findings and conclusions.  The Joint Motion did not challenge the Board's findings or conclusions with respect to direct service connection, presumptive service connection, or secondary causation of the abdominal aortic aneurysm by a service-connected disability.  The Board will not restate its reasons and bases with respect to those matters here, but will simply reiterate its findings and conclusions as set out in the April 2014 decision, that abdominal aortic aneurysm was not incurred directly in service, but had onset many years after service separation, and that a preponderance of the evidence regarding etiology is against either direct, presumptive, or secondary causation etiology for the abdominal aortic aneurysm.  

The parties to the Joint Motion specifically found that a July 2011 VA medical opinion was inadequate to the extent that it did not, pursuant to El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013), address the question of whether a service-connected disability aggravated the abdominal aortic aneurysm.   The parties stipulated that the Board should seek clarification or obtain another opinion with regard to the issue of aggravation of the abdominal aortic aneurysm secondary to the service-connected heart disease in order to fulfill the duty to assist.  

Pursuant to the Board's January 2015 remand, a supplemental medical opinion was obtained in April 2015 (date of note April 10, 2015) from the same individual who conducted the July 2011 examination.  The examiner began by correcting a portion of his July 2011 opinion, stating that coronary artery disease was not a risk factor for abdominal aortic aneurysm, but that he intended to identify atherosclerosis as a risk factor.  The requested opinion regarding aggravation states that the Veteran's abdominal aortic aneurysm was not permanently aggravated beyond its natural progression by the service connected ischemic heart disease.  The rationale for this opinion was that the risk factors understood to affect abdominal aortic aneurysms include such matters as age (greater than 65 years), gender (male), tobacco use, family history, and the presence of hypertension and atherosclerosis.  The examiner noted that the Veteran had been a smoker for 27 years, and that smoking has the highest causality of all of the risk factors.  The examiner specifically stated that coronary artery disease is not a risk factor for abdominal aortic aneurysm.  

Upon review of the April 10, 2015 opinion, the Appeals Management Center (AMC) determined that, "although the examiner opined that the Veteran's SC heart condition did not aggravate his aneurysm, it is determined that the rationale strongly supports causation instead of aggravation."  The AMC accordingly sought clarification on this question from another VA physician.  

An opinion dated April 21, 2015 from a VA physician (not the July 2011 examiner) includes an extensive review of the pertinent evidence and prior opinions.  The reviewer opined that, in explicit agreeance with the April 10, 2015 opinion, "the Veteran's abdominal aortic aneurysm, status post endograft repair, is less likely than not (less than 50 percent probability) caused by his SC ischemic heart disease/CAD status post myocardial infarction, PTSD or Diabetes mellitus type II."  

The rationale for the opinion is quite extensive and is set out in detail in the April 21, 2015 report, which includes excerpts from supporting medical treatises (see VBMS record 04/17/2015).  In summary, the reviewer noted risk factors for abdominal aortic aneurysm as being older than 60 years, smoking, hypertension, and Caucasian ethnicity.  The reviewer discounted any casual link between abdominal aortic aneurysm and atherosclerosis, citing authority that "[t]he bulk of evidence points to AAA disease being a systemic disease of the vasculature, with a predetermined genetic susceptibility leading to a phenotype governed by environmental factors."  The reviewer acknowledged that repair of abdominal aortic aneurysm in the setting of a patient with coronary artery disease adds risks.  However, he found no worsening of the disability in this case (not greater than baseline).  He specifically agreed with the April 10, 2015 opinion on aggravation and stated "the Veteran's AAA was discovered as an incidental finding and was repaired with an endo-graft with an outcome of successful treatment and no limitations.  No permanent worsening, no basis for aggravation."  The reviewer also found that no scientifically based medical literature associates PTSD and abdominal aortic aneurysm, and found that "Diabetes mellitus type II actually slows the expansion rate of AAA."

The Board finds that the April 10, 2015 and April 21, 2015 opinions are responsive to its remand request for an opinion addressing aggravation of abdominal aortic aneurysm by the service-connected coronary artery disease, and are also responsive to the specific deficiencies noted in the Joint Motion of the parties before the Veterans Court.  The April 21, 2015 opinion also reinforces the Board's determination that secondary causation is not supported.  There is no medical opinion that purports to relate aggravation or causation of the Veteran's abdominal aortic aneurysm to any service-connected disability, to include his coronary artery disease/ischemic heart disease, PTSD, or diabetes.  

In written argument dated August 4, 2015, the Veteran's representative appears to have abandoned the aggravation theory of etiology and has returned to secondary causation and direct causation, arguments. which were not advanced by the parties to the Joint Motion.  The representative referred to what was described as an "independent medical opinion[...]that has not been recognized and acknowledged by VA."  The date of this "independent medical opinion" was alternatively described as January 23, 2015 (page 2, paragraph 2) and April 10, 2015 (page 2 last paragraph).  However, the purported medical opinion, as described by the representative is actually the AMC's notation that "Upon several reviews of VAMC Huntington medical opinion, dated April 10, 2015, it is determined that, although the examiner opined that the Veteran's SC heart condition did not aggravate his aneurysm, it is determined that the rationale strongly supports causation instead of aggravation."  The Board notes that the January 23, 2015 statement is not an independent medical opinion or a medical evidence of any kind.  It is a determination of the adjudicator at the AMC that a supplemental opinion was needed based on what the adjudicator interpreted as a discrepancy in the April 10, 2015 opinion.  That supplemental opinion was obtained and is decidedly against secondary causation and secondary aggravation.  Indeed, the Board fails to see any discrepancy in the April 10, 2015 opinion.  In any event, there would appear to be no ambiguity on these questions to be resolved.  

The Veteran's representative also argued that "the onset of his aortic problem was while on active duty."  This assertion has already been addressed in detail in the Board's prior decision.  The representative's assertion does not provide additional evidence in support of direct causation.  It simply reiterates arguments previously made, and which were not advanced by the parties to the Joint Motion.

The Board has considered the Veteran's lay assertions on the matter of aggravation.  It is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that establishing the aggravation of a disease such as abdominal aortic aneurysm, and establishing the etiology of such aggravation are complex medical questions which require medical knowledge and training, and which are not capable of lay observation.  Abdominal aortic aneurysm is not a simple condition similar to a broken leg, as described in Jandreau, but is more akin to identifying the etiology of a disease such as cancer.  Accordingly, the Veteran's assertions on this crucial question are not competent evidence.  As the competent evidence is entirely against aggravation, the Board finds that there is not an approximate balance of the evidence on this question.  Rather a preponderance of the evidence is against aggravation.  

The Board has found that there is no relationship between a service-connected disability and the aggravation of the Veteran's abdominal aortic aneurysm; and has found (previously stated reasons and bases incorporated herein) that there is no causal relationship between any injury or disease in service (to include herbicide exposure) and the abdominal aortic aneurysm.  Moreover, there is no causal relationship between any service-connected disability (to include the Veteran's coronary artery disease) and the abdominal aortic aneurysm.  As such, the Board concludes that service connection and service aggravation of the abdominal aortic aneurysm is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran does not assert that there has been any deficiency in the notice provided to him in May 2011 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, Social Security Administration (SSA) disability record, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  

The RO obtained a thorough medical examination in July 2011 regarding the claim, as well as a medical opinion addressing direct and secondary causation.  The July 2011 opinion has been supplemented by an opinion in April 2015.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining a supplemental opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the abdominal aortic aneurism was permanently worsened beyond the natural course of the disease by the service-connected heart disease.   Each opinions obtained included a rationale that is consistent with the evidence.  The Veteran has made no specific allegations as to the inadequacy of those opinions.  Sickels, 643 F.3d 1362.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.


ORDER

Service connection for an abdominal aortic aneurysm is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


